The Attorney General of Texas
                                                  May 18,        1979
MARK WHITE
Attorney General


                        Honorable Chet Brooks, Chairman                 Opinion No. MW-22
                        Senate Committee on Human Resources
                        State Capitol                                   Re: Constitutionality    of Senate
                        Austin, Texas 787R                              Bill 628 providing for payments for
                                                                        utility   service  to needy aged
                                                                        individuals.

                        Dear Senator Brooks:

                               You have requested our opinion regarding the constitutionality        of
                        Senate Bill 626, which would provide assistance to the needy elderly in the
                        payment of monthly utility bills. The program would be administered by the
                        Department of Human Resources and payments would go directly to vendors
                        of the utility services. Eligibility would be limited to any person 65 years or
                        older “who is a member of a household participating        in the federal food
                        stamp program or who is paid benefits under the federal supplemental
                        security    income program.”         _See 7 U.S.C. SS 2Oll-2027; 42 U.S.C.
                        SS 1381-1383.

                               You ask if   such an expenditure of state funds would violate article 3,
                        section 51 of the   Texas Constitution, which prohibits grants of public money
                        to individuals,     or article   16, section 6, which provides that “[nlo
                        appropriation for   private or individual purposes shall be made.”

                                Although the prohibitions of article 3, section 51 and article 16, section
                        6 are not applicable if the governmental expenditure is made for a proper
200Ma,”%za.su,te4w      public purpose, see State v. City of Austin, 331 S.W.2d 737 (Tex. 1960), we do
SanAntonio.
         TX~18205
Honorable Chet Brooks    -   Page Two        (Mw-22)




grants without regard to categories enumerated under article 3, section 51-a are invalid).
It is therefore our opinion that Senate Bill 628 is invalid under article 3, section 51 and
article 16, section 6 of the Texas Constitution.

        We note that article 3, section 51-a of the Texas Constitution permits certain
assistance programs when federal matching funds are available.     If appropriate federal
legislation were enacted, a program of the type you suggest could be implemented by the
State of Texas. Otherwise, a constitutional amendment would be required.

                                       SUMMARY

           A program to provide assistance for payment of utility costs for
           needy aged individuals would require the passage of federal
           legislation or a Texas constitutional amendment.
                                                                 ./I

                                        /j$glJM
                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Rick Gilpin
William G Reid
David Young
Bruce Youngblood




                                        p.     68